UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch31, 2015 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 001-34885 AMYRIS, INC. (Exact name of registrant as specified in its charter) Delaware 55-0856151 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Amyris, Inc. 5885 Hollis Street, Suite 100 Emeryville, CA 94608 (510) 450-0761 (Address and telephone number of principal executive offices) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuance to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. Largeacceleratedfiler o Acceleratedfiler x Non-accelerated filer o Smallerreportingcompany o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at April 30, 2015 Common Stock, $0.0001 par value per share AMYRIS, INC. QUARTERLY REPORT ON FORM 10-Q For the Quarterly Period Ended March31, 2015 INDEX Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 45 Item 3. Quantitative and Qualitative Disclosures About Market Risk 57 Item 4. Controls and Procedures 59 PART II - OTHER INFORMATION Item 1. Legal Proceedings 60 Item 1A. Risk Factors 60 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 89 Item 3. Defaults Upon Senior Securities 89 Item 4. Mine Safety Disclosures 89 Item 5. Other Information 89 Item 6. Exhibits Signatures Exhibit Index PART I ITEM1. FINANCIAL STATEMENTS Amyris, Inc. Condensed Consolidated Balance Sheets (In Thousands, Except Share and Per Share Amounts) (Unaudited) March 31, December 31, Assets Current assets: Cash and cash equivalents $ $ Restricted cash — Short-term investments Accounts receivable, net of allowance of $479 and $479, respectively Related party accounts receivable Inventories, net Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Restricted cash Equity and loans in affiliates Other assets Goodwill and intangible assets Total assets $ $ Liabilities and Deficit Current liabilities: Accounts payable $ $ Deferred revenue Accrued and other current liabilities Capital lease obligation, current portion Debt, current portion Total current liabilities Capital lease obligation, net of current portion Long-term debt, net of current portion Related party debt Deferred rent, net of current portion Deferred revenue, net of current portion Derivative liabilities Other liabilities Total liabilities Commitments and contingencies (Note 6) Stockholders’ deficit: Preferred stock - $0.0001 par value, 5,000,000 shares authorized, none issued and outstanding — — Common stock - $0.0001 par value, 300,000,000 shares authorized as of March 31, 2015 and December 31, 2014; 79,222,633 and 79,221,883 shares issued and outstanding as of March 31, 2015 and December 31, 2014, respectively 8 8 Additional paid-in capital Accumulated other comprehensive loss (41,489 ) (29,977 ) Accumulated deficit (871,392 ) (819,152 ) Total Amyris, Inc. stockholders’ deficit (185,552 ) (124,452 ) Noncontrolling interest (366 ) (611 ) Total stockholders' deficit (185,918 ) (125,063 ) Total liabilities and stockholders' deficit $ $ See the accompanying notes to the unaudited condensedconsolidated financial statements. 3 Amyris, Inc. Condensed Consolidated Statements of Operations (In Thousands, Except Share and Per Share Amounts) (Unaudited) Three Months Ended March 31, Revenues Renewable product sales $ $ Related party renewable product sales — 3 Total product sales Grants and collaborations revenue Total grants and collaborations revenue Total revenues Cost and operating expenses Cost of products sold Loss on purchase commitments and write-off of property, plant and equipment — Research and development Sales, general and administrative Total cost and operating expenses Loss from operations (25,162 ) (26,687 ) Other income (expense): Interest income 86 56 Interest expense (8,482 ) (4,750 ) Gain (loss) from change in fair value of derivative instruments (17,412 ) Loss from extinguishment of debt — ) Other expense, net (369 ) (122 ) Total other income (expense) (26,177 ) Income (loss) before income taxes and loss from investments in affiliates (51,339 ) Provision for income taxes (115 ) ) Net income (loss) before loss from investments in affiliates (51,454 ) Loss from investments in affiliates (808 ) — Net income (loss) (52,262 ) Net income (loss) attributable to noncontrolling interest 22 29 Net income (loss) attributable to Amyris, Inc. common stockholders $
